Paynter, J.,
(concurring.) The statute of this state (Rev. Code, c. 84, § 24) provides that “a devise of real estate in . a will, without words of limitations, shall be construed to pass the fee simple, or other the whole estate or interest which the testator could lawfully devise in such real estate, unless a contrary intention appear by the will.” This statute was first enacted February 20, 1849, and afterwards re-enacted in the Code of 1852. The will of Spencer Hitch, Sr., now under consideration in this case, was made and admitted to probate in 1797, long before this said statute was enacted, which changed the rule of English law in that regard. The late act, therefore, has no application to this case, and the will of the said testator must be construed according to the law in force prior to the enactment of said statute. There being no act of assembly on the statute books of this state, prior to the passage of said act, in conflict with the common law concerning the construction of devises of real estate without words of limitation," the rules of construction at common law must govern us in ascertaining the intention of Spencer Hitch, Sr., as expressed in his last will and testament. The rule at common law, as laid down by Kent and other text-book writers upon this subject, is that “ the intention of the testator is the first and great object of inquiry; and to this object technical rules are, to a certain extent, made subservient. The intention of the testator, to be collected from the whole will, is to govern, provided it be not unlawful, or inconsistent with the rules of law. The control which is given to the intention by the rules of law is to be understood to apply, not to the construction of words, but to the nature of the estate,—to such general regulations in respect to the estate as the law will permit. To allow the testator to interfere with the established rules of law would be to permit every man to make a law for himself, and disturb the metes and bounds of property. It does require the word ‘heirs’ to con*361vey a fee, but other words' denoting an intention to pass the whole interest of the testator, as a devise of ‘ all my estate/ ‘ all my interest/ ‘all I am worth, or own/ ‘all my right/ ‘all my" title/ or ‘all I shall die possessed of/ and many other expressions of the like import, will carry an estate of inheritance, if there be nothing in other parts of the will to limit or control the operation of the words.” The learned author says, further, that in the construction of devises the intention of the testator is admitted to be the pole star by which the courts must steer; yet that intention is liable to be very much controlled by the application of technical rules, and the superior force of technical expressions. The question still occurs, whether the settled rules of construction are not the best means employed to discover the intention. It is certain that the law will not suffer the intention to be defeated, merely because the testator has not clothed his ideas in technical language. But no enlightened judge will disregard a series of adjudged cases bearing on the point, even as to the construction of wills. Established rules, and an habitual reverence for judicial decisions, tend to avoid the mischiefs of uncertainty in thedisposition of property, and the much greater mischief of leaving to the courts the exercise of a fluctuating and arbitrary discretion. The soundest sages of the law,' and the solid dictates of wisdom, have recommended and enforced the authority of settled rules in all the dispositions of property, in order to avoid the ebb and flow of the reason and fancy, the passions and prejudices, of tribunals. When a particular expression in a will has received a definite meaning by express adjudications, that meaning ought to be adhered to, for the sake of uniformity and of security in the disposition of landed property. The generally accepted doctrine is that an expression used by the devisor denoting only a description of the estate, without the use of words of limitation, passes only a life-estate to the devisee; but if the words used by the testator denote the quantity of interest which he possesses, then a fee passes. In this case Spencer Hitch, Sr., after mentioning in the introductory *362clause that, “as touching such worldly estate wherewith it hath pleased God to bless me with in this life, I dispose of in the following manner,” gives and bequeaths in ten items to each of his children and heirs at law, not including Spencer Hitch, Jr., certain legacies and properties therein mentioned, and saying at the end of each item, “and no more.” He then, in the eleventh and last item of his said will, uses the following language : “ I give ,and bequeath unto Spencer Hitch, my son, all the tracts or parcels of land belonging to or that I am posesed with. And further, I do hereby appoint and ordain Sophia Hitch, my daier Wife, my hole and Sole Executor, of this my last will and testament, and hereby revoking all former wills.” The question before us is whether Spencer Hitch, Jr., mentioned in the said eleventh and last item of said will, took a life-estate or an estate in fee-simple under and by virtue of the said last will and testament of Spencer Hitch, Sr., deceased. That the great object of inquiry in the construction of a will is to ascertain the intention of the testator, that such intention must be ascertained from the language of the whole will, and, when so ascertained, that the intention of the testator, if legal, must prevail, are general principles of law so clearly established that it seems almost unnecessary to cite authorities in their support. The principles are laid down by Kent, Barr, Jarman, Roberts, Hawkins, and other elementary writers upon this subject, while the same principles are applied in numerous adjudicated cases, both in the American and English reports. But such intention must be ascertained from the language of the testator. To jump to the conclusion that a testator meant to devise a fee when he did not express such an intention, would not be justified by any established rule of law as to the construction of wills. The intention of a testator must not be left to mere conjecture, nor ought a devise without words of limitation be construed a fee on the ground of voluit sed non dixit. Such intention must be gathered from the language of the whole will. The testator must express by some means his intention ; not necessarily in technical words, hot necessarily by saying “ his *363heirs,” not necessarily in the perspicuous language of the legal expert, or with the polished expression of literary cultivation, but he must nevertheless so express himself that his intentions may be ascertained from the language used in the will. In some forms he must say as well as wish..
It has been decided in this State, in the case of Dodd v. Doe, 2 Houst., 76, that a “ general devise in the introductory clause of a will, indicating a purpose on the part of the testator to dispose of all his estate by the will, cannot enlarge a subsequent and particular devise of land without words of limitation to a fee.” But the court in this case, while deciding that such words in the introductory clause were not sufficient of themselves and alone to enlarge the estate into a fee, did not deny the principle as laid down in Cordry v. Adams, 1 Har., (Del.), 441, that the introductory clause was important in a consideration of the whole will, and may be taken, in connection with the other parts, to show the meaning which the testator attached to his devise to the devisee, and the extent to which he designed him to be benefited by that devise. The same principle is recognized in the case of Wilce v. Wilce, 7 Bing., 664, 20 E. C. L. 296; Kinght v. Selby, 3 Man. & G., 92, 42 E. C. L., 57 ; Jackson v. Merrill, 6 Johns., 185; and in many other cases decided both in this country and in England. The words used by the testator in this case in the introductory clause are : “And as touching such worldly estate warwith it hath pleased God to bless me with in this life, I give and dispose of in the following manner.” His use of the words “such worldly estate,” etc., if they had been used in the item of devise itself, would go far towards indicating his intention to pass his whole interest in the property, which was a fee. But in the introductory clause alone, without anything expressed in the will showing such intention, those words are not sufficient for that purpose. It becomes necessary, therefore, to examine the words of the will in connection with the language of the introductory clause. As we have seen, he mentions and include each one of his children and heirs in his will, and adds to the be*364quest of each one of the words “no more,” until he mentions Spencer Hitch, Jr., to whom he devises the lands in question, without words of limitation. The will of John Cordry, in the case of Cordry v. Adams, was very similar in many respects to the will now under consideration. The introductory clause said: “ As it respects what God has been pleased to bless me with in this life, I give, devise, and dispose of in the following manner and form.” He then bequeaths legacies, etc., adding to each sometimes, the words, “no more,” and again the words, “ no more of my estate.” He devises the lands in question in that case to the devisee, without words of limitation. Judge Hakéington, in announcing the opinion of the Court, after speaking of the introductory clause, to which we have already referred, said : “ Independently of the introductory clause, it does appear from the will that the testator designed to part with his whole estate, and not to die intestate as to any part thereof; for he notices all of his children, even those to whom, having probably been advanced by him to the extent of their equal share, he bequeated a shilling, and ‘ no more f recognizes certain conveyances by deed which he had already made part of his property ; and, after some devises of land, he gives to William one-half part of the residue of all his lands which he had not already disposed of by will or deed. His personal property he in like manner parcels out, and in a very comprehensive residuary bequest disposes of all ‘the residue of his property which is not before named or given in that, his last will,’ to his four youngest children. It is impossible to suppose, from this view of the will, that the testator did dot design to dispose of all his property, and he expressly declares his intention to do so in the introductory clause, ‘ As it respects what God has been pleased to bless me with in this life, I give, devise and dispose of,’ ” etc. The will in the case of Conoway v. Piper, 3 Har. (Del.), 483, contained a devise to Isaac and John Short, without words of limitation, and afterwards a residuary clause, “ that after all the legacies are paid, that the remainder of my estate should be equally divided between Isaac and Leonard and *365John and Nancy, to them and their heirs.” The failure to use words of limitation in the devise to Isaac and John Short, and the use of such words in the residuary clause, showed that the testator omitted them intentionally, while the making of the residuary clause was of itself proof that he desired the reversion to go to his residuary devisees. This case is therefore not necessarily in conflict with Cordry v. Adams. The same questions did not arise. In the case of Dodd v. Doe, 2 Houst., 76, the introductory clause had been relied upon to enlarge the fee. The Court decided that the words, “ touching the wordly things which it had pleased God to bless him with,” in the introductory clause, would not of itself enlarge the devise to a fee. But though the judge in announcing the opinion of the Court said that the case of Cordry v. Adams has never been considered an authority beyond the special circumstances and ruling of the Court in that case,” he thereby recognized the case as authority, as far as such circumstances and rulings were concerned, while he throughout the opinion distinguished the one from the other, “ inasmuch as the will of Cordry contained bequests on devises to the other heirs, with the express direction that they were tO' have no more of his estate, and on which the Court rested their decision mainly, if not entirely; for they expressly recognized and affirmed the general principle contended for in this case, * * * that the introductory clause in a will such as we have in the present instance, though important in the consideration of the whole will, is not of itself sufficient to enlarge a general devise—that is, a devise of land without words of limitation—to a fee; although they add, in that particular case, that it might be taken, in connection with the other parts of the will, to show the meaning which the testator attached to his devise to William, and the extent to which he designed him to be benefited by it, accompanied as it was with a preceding bequest to his daughter Unice, the wife of Adams, who were the plaintiffs in the action, with the express provision that she was to have ‘ no more ’ of his estate.” The case of Doe v. Alexander, 2 Houst., 234, as reported, as seemingly in conflict with *366Cordry v. Adams. But, upon examining the probated will of Hezekiah Morris, which was the will under consideration in that case, the testator did not use words of the same signification in the introductory clause as did the testator in the will considered in the case of Cordry v. Adams, or as did Spencer Hitch in the will now under consideration. Hezekiah Morris, in the introductory clause of his will, says: “ As touching such worldly goods as it hath pleased God to bless me with, I give and dispose of in the following manner, viz.” This language does not show the same intent upon the part of the testator as the words, “ what God has been pleased to bless me with in this life,” used by the testator in the case of Cordry v. Adams, or the words, “ as touching such worldly estate warwith it hath pleased God to bless me with in this life,” used by Spencer Hitch, Sr., in the will now under consideration. The word “ goods,” used by Morris, would only imply personalty, or at any rate it does not carry with it as strong a signification of the entire estate as do the words in the introductory clause of the will of John Cordry, or Spencer Hitch, Sr. This language in the introductory clause of the will of Morris does not appear with the charge of the court, but the will, with the introductory clause, was before the court, when Chief Justice Gilpin charged the jury “that the court could-not discover any such intention sufficiently apparent and certain in the whole body of it, when taken together, to control the legal signification and construction of the immediate item in question, and which must prevail in the absence of any words of inheritance, or limitation, or other technical and legal expressions necessarry to create and confer a title by devise in fee-simple.” In the construction of the will of Morris, with the said introductory clause, the court had nothing to enable them to construe the devise to Constantin T. Morris a fee-simple except the preceding items in the will, in which Morris had bequeathed a pecuniary legacy to each of his heirs at law except Constantine, concluding and terminating the item or clause of bequest to each, respectively, with the following *367.words: “ To have the aforesaid legacy, and no more of my estate.” This the court decided to be insufficient, .of itself, to express the intention of the testator in favor of a fee in the subsequent devise of real estate without words of limitation. The case of Doe v. Alexander does not overrule the case of Cordry v. Adams in express terms, and is not really in conflict with it when the two cases are analyzed, because the decision in Cordry v. Adams was based upon the words “no more” and “no more of my estate,” at the end of the bequests preceding the devise of real estate, in connection with the words, “As it respects what God has been pleased to bless me with in this life,” in the introductory clause of the will, while in the case of Doe v. Alexander the introductory clause was not in the same words or of the same signification.
In examining and analyzing the different Delaware decisions we therefore find one case—Dodd v. Doe, 2 Houst., 76—deciding that a general devise in the introductory clause of a will indicating a purpose on the part of the testator to dispose of all his estate by the will cannot of itself enlarge a general devise—that is, a devise of lands without words of limitation—to a fee. We find another case,—Doe v. Alexander, Id., 234,—which virtually decides that when a testator bequeaths several legacies to his children, accompanying the bequest to each with the concluding words, “ and to have no' more of my estate,” such words are not sufficient, of themselves, to construe a subsequent item of a will devising real estate without words of limitation as intending a fee-simple. Still another case.— Cordry v. Adams—decides that when the introductory clause says, “ As it respects what God has been pleased to bless me with in this life, I give and devise and dispose of as follows,” and the body of the will contains bequests and devises to his other children, accompanied with the words at the end of each bequest of “and no more,” or “ no more of my estate,” that upon a construction of the' whole will, including the introductory clause, a devise in a subsequent item to another devisee without words of limitation shall be considered a fee to effect the intent of the testator. The case of *368Doe v. Biddle, 2 Houst., 403, and the case of Doe v. Lampleugh, Cited by the plaintiffs, do not decide the question as to the construction of language similar to the language employed by the testator in this case in connection with the introductory clause in the will before us. In Doe v. Lampleugh, speaking of an hypothetical case, the court incidentally mentioned Cordry v. Adams as overstepping the limit, but such was a mere ipse dixit, and not really a decision of the question then before the court. I can therefore find no case in the Delaware Reports where the language was similar to the will in the case of Cordry v. Adams, and where the courts have absolutely overruled said decision in express language, or have decided a case similar to it in all respects in conflict with said decision. The principles then decided seem to be supported by both English and American authorities, notable among which are the cases of Doe v. Clayton, 8 East, 141; Cook v. Holmes, 11 Mass., 528; Baker v. Bridge, 12 Pick., 27. In view, therefore, of the case of Cordry v. Adams having stood so long in our Reports as an authority upon the questions then decided without being, overruled in express termp, and supported, as it is, by both English and American authorities, I do not deem it proper to question it as an authoritative decision in this state, at this time. The will of Spencer Hitch is very similar to that of Cordry. He bequeaths legacies to all of his children, not including Spencer Hitch, accompanying each item with the words, “and no more,” and says in the introductory clause: “ Touching such worldly estate wherewith it has pleased God to bless me with in this life, I give and dispose ot in the following manner.” Upon a consideration of all the language in the whole will, and regarding the word “ estate,” used in the introductory clause, in connection with the entire will, as even stronger than the term used in the will of John Cordry, I am of the opinion that, according to the authorities we have had before us, we are perfectly justified in construing the intentions of Spencer Hitch, Sr., to devise an estate in fee to his sari Spencer Hitch, Jr., in the item where he *369devises all the tracts and parcels of land belonging to or that he is possessed with. The last-mentioned item might not be sufficient, alone, to justify such a construction • but according to the authorities cited, upon a consideration of the whole will, and upon referring to the introductory clause, in connection with his other expressions, I am of opinion that it does not strain either the English or American rules to give the devise such a construction. Under these circumstances, therefore, the judgment below ought to be affirmed.